Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 11-15 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added recitation “the mounting panel and the ladder dock overall terminating at a rearward edge of the mounting panel” in independent claims 1 and 12, render the claims generally indefinite and unclear. First of all, the claims do not define which edge of the mounting panel where the rear edge of the mounting panel is with respect to the other claim components and features. Secondly the examiner does not see clear support for this in the original disclosure, and depending on the applicant’s clarification this may be considered new matter. Examiner points out that the auxiliary panels, connecting panel and ladder rest panel all extend beyond edges of the mounting panel. As the claims do not clarify where the rear edge of the mounting panel is, and other components that extend from the mounting panel clearly extend and 
With respect to claims 5 and 13, the retaining fasteners are claimed as being part of the ladder dock (the ladder dock… further comprising a retaining fastener), but their presence contradicts the claim language in the independent claims that state “the ladder dock being formed from a single blank”. As the retaining fastener is disclosed as a chain, and not formed of the same single blank of material, this language creates indefiniteness. It appears the ladder dock is not in fact formed from a single blank as it does include additional components, such as the retaining fasteners. 
With respect to claim 6, the claim language “extending in a direction parallel to an edge of the elevated structure” renders the claim generally indefinite and unclear. It appears auxiliary panels (160a, 160b of the elected species seen in figures 9 & 10) extend in a direction perpendicular to an edge of the elevated structure. Did the applicant intend to claim the extend perpendicular? Or does the applicant mean to claim that the extend parallel to the edge of another component (i.e. mounting panel)?
With respect to claim 8 the last line recites “the ladder dock being formed from a single blank”, which is already set forth in independent claim 1. Did the applicant mean to claim another component is formed from a single blank, or has claim 8 simply not been amended to reflect changes in claim 1?
With respect to claim 21, it is unclear if the “a ladder rest panel” is the same as or in addition to the ladder rest panel already claimed in independent claim 1, line 7.
Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim. Appropriate correction and clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 simply recites “wherein the connecting panel is angled with respect to the mounting panel” which is already claimed in independent claim 1, lines 9-10 (“a planner connecting panel… angled with respect to each of the mounting panel and the ladder rest panel).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-13, 21 and 24-25 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gaines (US pub 2005/0045421), as best understood in light of the above rejections.
Gaines discloses:
1, 12 & 24: A ladder dock system (figure 9) comprising:
a ladder dock (130; figure 9) comprising:
a planar mounting panel (132) defining an upper surface and a lower surface, the lower surface of the mounting panel configured to contact and be secured to a surface of an elevated structure (figure 9), the mounting panel and the ladder dock overall terminating at a rear edge of the mounting panel (as best understood; figure 9);
a ladder rest panel (152) angled with respect to a vertical orientation at an angle when the mounting panel is in a horizontal orientation (figure 9); and
a planar connecting panel (138) extending from the mounting panel to the ladder rest panel and angled with respect to each of the mounting panel and the ladder rest panel (figure 9), the ladder dock defining a ladder notch sized to receive and fix a position of a ladder relative to the ladder dock (figure 9), the ladder dock being formed from a single blank ([0009] “cut our metal plates”; [0035] “a single piece of sheet metal”, MPEP 2113 regarding Product by Process claim language- “The patentability of a product does not depend on its method of production.”); and 
a ladder (62) configured to provide access to the roof and sized to rest against the ladder dock, the ladder notch sized to receive and fix a position of the ladder relative to the ladder dock (figure 9)
4. Further comprising ears (136) defining the ladder notch, the ears extending from the ladder rest panel (indirectly by their connection to 138).
5 & 13. Further comprising a retaining fastener (securing device/strap 98 shown in figure 5) configured to secure the ladder to the ladder dock ([0035], [0038] disclose holes 144 for receiving securing device).
6. Further comprising an auxiliary panel (136) extending from and angled with respect to the mounting panel and extending in a direction parallel to an edge of the elevated structure (as best understood), the auxiliary panel defining a retaining opening (144) sized to receive and secure the retaining fastener (figure 9 & [0035], [0038]).
7. Wherein a clearance gap is defined in a vertical direction of the ladder dock between a mounting the surface of the ladder dock elevated structure and an inner surface of the ladder dock (figure 9), the clearance gap sized to provide clearance for a raised edge (@150) on the elevated structure (figure 9).
8 & 24. Further comprising a stop panel (154) extending from one of the mounting panel, the ladder rest panel, and the connecting panel (figure 9); the stop panel angled with respect to the mounting panel and extending downward (figure 9), the mounting panel configured to contact a horizontal surface of the elevated structure 
11. Wherein the connecting panel is angled with respect to the mounting panel (figure 9).
21. Further comprising a ladder rest panel (152) angled at a ladder rest angle (figure 9), the ladder rest angle measured between a surface of the ladder rest panel and a vertical orientation when the mounting panel is in a horizontal orientation, the connecting panel extending from the mounting panel to the ladder rest panel (figure 9).
25. Wherein the elevated structure is a roof without a parapet proximate to the ladder dock (figure 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaines alone. Gaines (2005/0045421), as applied above (using the embodiment of Gaines Figure 9) discloses a ladder dock system comprising the ladder dock of claim 8 (see . 
However, Gaines does teach multiple embodiments, such as those in figures 1, 12 and 13, wherein there is also a bracket coupled to the lower surface of the mounting panel of the ladder dock (figures 1, 12 and 13), a surface of the bracket offset by a distance from the stop panel of the ladder dock, the stop panel, the mounting panel, and the bracket defining an opening in the system, the opening sized to receive a parapet of the elevated structure (figures 1, 12 and 13). 
Gaines also discloses with respect to all of the embodiments that the various ladder securement features, including the end plates and the ladder rung catchers may either be utilized alone or in combination, recognizing that one skilled in the art would find it obvious to combine the features needed to secure a ladder to the elevated structure they are working on.
Therefore, it would have been obvious to one of ordinary skill in the art the effective filing date of the claimed invention to provide the ladder dock of Gaines figure 9 with a bracket coupled to the lower surface of the mounting panel, such as those disclosed in Gaines figures 1, 12 and 13, so as to provide a more versatile ladder dock that can be attached to either a flat surface or a projection from a flat surface.





Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaines (2005/0045421) alone. While Gaines does not disclose the specific ladder rest angle, the Examiner notes that there would be a limited range of useful angles, and that it would have been obvious to one of ordinary skill to at least try such useful angles, as angles outside the useful range would not result in a stable ladder. See MPEP 2144.04 & 2144.05 on obvious design and choices and optimization though routine experimentation. 

Claims 14, 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaines (2005/0045421) as applied to claim 12 above, and further in view of Campbell (US 5,911,287). While Gaines discloses a ladder dock for stabilizing a ladder leaning against a roof, he does not disclose a fall arrest system secured to the ladder dock.
However Campbell teaches:
14. further comprising a fall arrest system (figure 4), an upper anchor (72) of the fall arrest system being secured to the ladder dock (56), a base of the upper anchor facing and being mounted to the mounting panel of the ladder dock (figures 1-4).
15. The ladder dock system of claim 14, wherein a lower anchor (48) of the fall arrest system is secured to the ladder (figures 1 & 4), the fall arrest system further comprising a cable (86) extending from the upper anchor of the fall arrest system to the lower anchor of the fall arrest system (figure 1-4).
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the ladder dock of Gaines was a 
With respect to dependent claim 23 while Campbell does not specifically disclose the upper anchor to comprise a shock absorber, he does disclose that it should be understood that other types of motivating means may be employed such as pulleys, motorized hoists, and the like. The examiner takes Official Notice that known motivating means would include a shock absorber for dampening the fall of a worker/load in the event of an accident.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the current combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note that a new Examiner has been assigned to this case. Examiner contact information is below should the applicant need to reach out with any questions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634